Name: 2005/611/EC: Commission Decision of 8 August 2005 amending Decision 96/550/EC authorising methods for grading pig carcases in Finland (notified under document number C(2005) 2995)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  agri-foodstuffs;  means of agricultural production;  technology and technical regulations
 Date Published: 2005-08-12

 12.8.2005 EN Official Journal of the European Union L 210/44 COMMISSION DECISION of 8 August 2005 amending Decision 96/550/EC authorising methods for grading pig carcases in Finland (notified under document number C(2005) 2995) (Only the Finnish and Swedish texts are authentic) (2005/611/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) By Commission Decision 96/550/EC (2), the use of two methods for grading pig carcases in Finland was authorised. (2) The Government of Finland has requested the Commission to authorise the application of new formulae for the calculation of the lean meat content of carcases in the framework of the existing grading methods and has submitted the details required in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3). (3) The examination of this request has revealed that the conditions for authorising the new formulae are fulfilled. (4) Decision 96/550/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 96/550/EC is hereby amended as follows: 1. Point 3 of Part 1 is replaced by the following: 3. The lean content of the carcase shall be calculated according to the following formula: = 56,713  0,271 ¢ X1  0,620 ¢ X2 + 0,258 ¢ X3 Where: = the estimated lean meat of the carcase; X1 = the thickness of back-fat (including rind) in mm measured at 8 cm off the midline of the carcase behind the last rib; X2 = the thickness of back-fat (including rind) in mm measured at 6 cm off the midline of the carcase between the third and fourth last rib; X3 = the thickness of muscle in mm measured at the same time and the same place as X2. The formula shall be valid for carcases weighing between 51 and 120 kilograms. 2. Point 3 of Part 2 is replaced by the following: 3. The lean meat content of the carcase shall be calculated according to the following formula: = 69,931  0,843 ¢ X1 Where: = the estimated lean meat of the carcase; X1 = the thickness of back-fat (including rind) in mm measured at 6 cm off the midline of the carcase between the third and fourth last rib. The formula shall be valid for carcases weighing between 51 and 120 kilograms. Article 2 This Decision is addressed to the Republic of Finland. Done at Brussels, 8 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 236, 18.9.1996, p. 47. (3) OJ L 285, 25.10.1985, p. 39. Regulation as amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43).